﻿Before telling you how pleased I am to address you from this rostrum, I should like to extend the congratulations of my country, Tunisia, to you, Mr. President, on your unanimous election as President of the thirty-fifth session of the General Assembly. We know with what distinction you have for many years represented your country, the Federal Republic of Germany, and we are convinced that under your leadership the work of this session will be crowned with success.
3.	We should also like to express our admiration and pride at the major achievements of your African predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania, who presided over the work of the thirty-fourth session and the three special sessions with impartiality, skill and admirable effectiveness.
4.	I must emphasize with what admiration and respect we in Tunisia follow the efforts of Mr. Kurt Waldheim, the Secretary-General, in the service of the Organization and the principles of the Charter. I had occasion in Tunisia to confer with him on the major problems facing the international community, and I admired the wisdom and dedication that he brought to bear in his search for a just and equitable solution to those problems.
5.	I am grateful to him for having suggested, on the occasion of the thirty-fifth anniversary of the Organization, that I come and address the Assembly, thereby giving me an opportunity to discuss our approach to the major problems of the day, which constitute the back drop of the long agenda that has been assigned to the Assembly at this session.
6.	Tunisia's interest in the work of the United Nations is not new. My President, the Supreme Commander, Habib Bourguiba, has on two occasions addressed the Assembly. The first time was in November 1956,' just a few months after independence and only a few days after our admission to membership in the Organization. The second time was in May 1968, when he assessed the distance that the Organization had covered in moving towards universality, which made it possible for the Organization to make room for the new countries of Africa, Asia and Latin America, representing peoples which only recently had acquired freedom and dignity.
7.	I should like today to offer to all peace-loving peoples of good will the greetings of President Habib Bourguiba, who continues to watch over Tunisia and guide us towards economic and social development in democracy and freedom.
8.	I take special pleasure in addressing the Assembly, which, having now almost achieved universality truly represents, the entire world. It is not the least of the achievements of the United Nations that it has succeeded in surviving the past eventful 35 years. During this period the world has been transformed and has seen the emergence on the international scene of millions of people who until recently had been exploited by colonialism but who today are standing on their own feet, proud and determined to be recognized for what they are, men.
9.	We would remind the many critics of the Organization that the problems of the day are world-wide and therefore complex, and require constant collective consideration, in a manner which only the United Nations makes possible. During the past 35 years the United Nations has gradually given collective effort a meaning, a scope and even a certain effectiveness never before known.
10.	In spite of the present state of international relations and the crisis in various parts of the world, no one can deny that the basic tenets of the Charter, advocated and reaffirmed by the United Nations, continue to be our guiding light, because of their moral weight and realism, as we seek solutions to all the problems of the world.
11.	That is why we want to see in the United Nations humanism in action. The Organization must pursue and speed up the forward march of mankind, in which we must be at the same time witnesses, guarantors and participants. It is the role of the United Nations to be the conscience of mankind, thereby justifying the hopes that untold millions of human beings have placed in it. That is an immense responsibility but one which is not beyond the capacity of nations and peoples which cherish freedom, justice and peace.
12.	The past achievements of the Organization in the area of human rights encourage optimism. In less than one third of a century it has developed a unique system of protection which it constantly extends and improves. To this its creativity and sense of justice have rightly been fully and willingly devoted.
13.	The Charter of the United Nations, the various Conventions against all forms of discrimination, racial and otherwise, the International Covenant on Economic, Social and Cultural Rights, the International Convention on the Suppression and Punishment of the Crime of Apartheid and the many declarations and principles attest to the productiveness and broad-mindedness of the Organization.
14.	Now you are hard at work on a convention against torture. I wish to take this opportunity to express the firm and unreserved support of my country, which considers that torture is a disgrace in our time, especially since it avails itself of the most sophisticated and refined developments in medicine, psychology, chemistry and science in general. I trust that your work here will move rapidly ahead and that this convention will soon be opened for ratification by Member States and then become the instrument protecting human dignity which so many are anxiously awaiting.
15.	Things are, of course, far from perfect in the area of human rights, but the efforts that have been made and the results achieved are heartening.
16.	Perhaps we cannot say as much for the North-South dialogue, which was intended to bring about a new world order in all areas, primarily in the economic field. It was to be an order based on justice and equity, on a better balance, and therefore more in keeping with today's realities and better able to meet the needs of today's world and to bring about real solutions to the crisis and disorder reigning every-where, both in the North and in the South.
17.	Turning, in particular, to the new international economic order, progress, such as it is, has been slow. That order had, however, been clearly defined in General Assembly texts. Its content, clear and precise, is based on what was to be a common philosophy, one of interdependence.
18.	Recent developments in the North-South dialogue are, in our opinion, particularly dangerous and a source of concern to those who fear methods of confrontation and believe in the virtues of a meeting of the minds in finding just and satisfactory solutions to the many structural and other difficulties confronting the world.
19.	Is it not a fact that the courageous attempts of the developing countries to convince the international community of the need to launch global negotiations on the more crucial problems have encountered procedural obstacles as unnecessary as they are harmful? Those responsible for the deadlock at the conclusion of the eleventh special session of the General Assembly seem to be resigned to the risk of causing the failure of an historic initiative, an opportunity that may be unique in reviving the dialogue after the many setbacks that we have all experienced.
20.	I have stressed the North-South aspect of the problems of the world, because, in our opinion, that is the dimension which promises most for a satisfactory development of inter-national relations. As we focused all our efforts on these frustrating exchanges, we were more or less convinced that the problems between the East and the West had become somewhat less acute and that genuine detente was about to replace mere peaceful coexistence and to usher in an era of co-operation. Unfortunately, we have now been witnessing a new form of cold war, which gives priority to problems of security, defence and armaments to the detriment of peace and development. I would place the grave crisis in Afghanistan in this general context. Tunisia's position on the matter is well known. It is the same position that has been taken on so many occasions by Islamic countries, namely that foreign troops must be withdrawn from the territory of that country, which must remain independent and non-aligned. The same atmosphere fraught with threats of a return to the cold war has prevented large-scale measures being taken to reduce the arms race. A consequence of that race between the major Powers, which manufacture expensive sophisticated weapons, has been an increase in the transfer of weapons to countries of the third world, thereby aggravating the crises afflicting them which, as we have seen once again, can turn into real, open and fratricidal warfare.
21.	Let there be no mistake about it. No country is completely protected from the effects of a crisis. The distressing events that we have been witnessing—and here I refer to the conflict between Iran and Iraq, in connection with which we have expressed our great concern—cause us to fear the effect of that crisis on the prices of a product of paramount importance and show us once again how the whole world can be disrupted by a crisis of any scope at all. No procedural argument, no desire to maintain the institutional status quo can be allowed to conceal the primary importance for all countries, developed and developing, of establishing a sound and equitable basis for harmonious and balanced growth, and that is particularly true of countries of the third world.
22.	Notwithstanding obstacles and failures, the North- South dialogue must continue. Each side must show restraint and realism and try not to give the other side the impression that its fundamental interests are being threatened. At the same time, we must all recognize and try to correct our own errors. In the third world, every country must make an effort to build a more just and democratic society. Tunisia, for its part, is trying to ensure that economic, social, and political development advance together, because it has certainly not been proved that economic advancement must necessarily come before a free and democratic society.
23.	It is of overriding importance for us to fight at one and the same time against underdevelopment and against the dictatorship, arbitrary action and authoritarianism it some-times produces.
24.	The fight against underdevelopment clearly begins at home and the developing countries must first devote all their own means, and foremost among them their power, to that struggle. It has been said that power corrupts and that absolute power corrupts absolutely. In order to prevent that from happening, I consider that power, if it is to be just and legitimate, must be subject to moral standards, it must be controlled in many different ways by the people and it must be duly institutionalized. There is no legitimate power except within the limits of democracy. The true "Prince"— and I refer to a responsible government—is not a government that acts in accordance with its own whim and passing circumstances. Any government worthy of the name and worthy of the responsibilities of a "Prince" does not exercise power for the sake of power, but exercises power within the strict limits of justice, law and freedom, in a word, within the limits of democracy. It is also important to be able to leave the political arena as soon as one's actions cease to serve the interests of the people and the future of the masses. Power belongs to the people, naturally, absolutely and imprescriptibly.
25.	Our developing countries will not be able to overcome the problems of underdevelopment if they devote a sizeable portion of their means to armaments, which are costly and useless since they make them ever more dependent on the suppliers and since, as experience has proved, they are never or practically never used against imperialism, but against other third world countries which then must arm themselves, to the detriment of their developmental efforts.
26.	Having made that point, I now wish to say to the industrialized world that it cannot at one and the same time claim to respect great values—democracy, freedom and human rights—and attempt to defend its more exorbitant interests and intolerable privileges. How can certain Western countries reconcile those values with their tolerance for and even protection of the advocates of apartheid and zionism?
27.	So many countries, so many political parties, so many companies and multinationals all get around United Nations measures and allow the racist hydra to prosper in South Africa and to survive at the price of inhuman opposition to millions of Africans who have committed no crime other than that of having black skin. That is something which exceeds our understanding.
28.	The Zionist forces strive to extend their dominion by despoiling the Palestinian people, brazenly Judaizing Arab territories and, without due process, seizing the Holy City of Jerusalem, the city of peace, the sacred crossroads of all the revealed religions. Yet in spite of all those many acts, Zion-ism still finds its unreserved defenders, unbelievable though it may seem. But what is even harder to believe is that the same countries, the same interests and the same circles that support Israel in its annexationist and expansionist policy, assist the racist regime in South Africa in its pseudo-theory of apartheid and hold up the North-South dialogue thus preventing those peoples who cherish progress, peace and freedom from realizing their legitimate aspirations.
29.	The problem of the independence of Namibia has long received the unanimous support of the international com-munity and yet there are some who still hesitate and procrastinate. That speaks volumes regarding the causes of the weakness of the Organization, where the commitment of the strongest is always conditioned by considerations of the most narrow interests. But the basic requirements are the same for our partners and for ourselves. While involved collectively in disputes with those partners, we spark off conflicts in our own ranks which undermine our cohesive- ness and wear away our credibility.
30.	That is why we are deeply affected by the conflict that has just broken out in the heart of the Middle East between two fraternal neighbouring peoples which have had and indeed still have every reason to work together to help each other and to love each other.
31.	The Security Council has expressed the deep concern which this conflict has aroused in the world and the Islamic Conference has brought us our first hope by offering our two brothers the path to conciliation and reconciliation.
32.	We can only welcome that initiative and we praise the meritorious efforts of Mr. Zia-ul-Haq, the President of the Republic of Pakistan, and the efforts of Mr. Habib Chatti, the Secretary-General of the Islamic Conference, as they endeavour to go beyond the stage of confrontation and move towards a settlement on the basis of law and justice and on the basis of Islamic solidarity. We unreservedly support this mission of peace and we believe that its continuation represents for both Iran and Iraq, as well as for the international community, a chance for salvation.
33.	The United Nations must bring its full weight to bear as it endeavours to ensure the success of this initiative which, in the spirit of the Charter, complements and strengthens the responsibilities incumbent upon the Security Council.
34.	In a world where the interdependence of nations is becoming increasingly obvious, resort to narrow nationalism can only surprise us. The role of the United Nations is precisely to help us learn to live in freely assumed interdependence—and I am referring to interdependence among nations, interdependence among peoples, and solidarity among men, too. To our eyes the United Nations is politics in the service of law, it is the institution in the service of man and it is people coming together in the service of an idea.
35.	On behalf of Tunisia and its President, our Supreme Commander, Habib Bourguiba, may I say that our country will spare no effort to help bring about the realization of the principles underlying the United Nations. As in the past, Tunisia will continue to give the Organization its help and support in a spirit of solidarity and fraternity with all men of good will. Our faithfulness to the United Nations is but faithfulness to ourselves, to our martyrs, and to our people's struggle for emancipation. We know what we owe the United Nations, and we shall always be conscious of it.
36.	We Tunisians know that we must work in Tunisia for the triumph of the ideals of the Organization. Our accomplishments under the leadership of President Bourguiba in the liberation of man and the emancipation of women—in connection with which we wish to express our great pride that during the United Nations Decade for Women the work of the National Union of Tunisian Women was honoured by the award of the United Nations Human Rights Prize, which crowned the magnificent activities of President Bourguiba—as well as what we have done to fight hunger, malnutrition and sickness, to educate our girls and boys, to endow our country with democratic institutions, and to ensure that liberty and dignity shall not be vain words or mere slogans all give us reason for satisfaction. But we know that we still have much to do, and that what we have to do must be done in a world of peace and concord and, above all, in perfect harmony with the great communities to which we belong—the Arab-Islamic community, the African community, the third world, of which we are an integral part, and, last but certainly by no means least, this human family that this Organization, our Organization, reflects so well.
37.	In conclusion I wish to express anew Tunisia's full confidence in the United Nations, in its organs and in the Secretary-General to succeed in the difficult and untiring effort to promote peace in the world and understanding among men.
